Title: To Thomas Jefferson from William Stephens Smith, 30 June 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
Madrid June 30th. 1787.

I must most pointedly express my obligation for the Letter of introduction which you forwarded for me to Mr. Carmichael. He has done every thing in his power to make my time pass agreable here. It is with pleasure I observe him perfectly well received in the first Circles of the Court, and think him fully accomplished for a political career. I have been detained here much longer than I expected in consequence of the indisposition of my servant, but he is now recovered and I shall proceed on Tuesday next for Lisbon. After complying with the wishes of Congress at that Court I shall return with all possible expedition to London. For reasons too obvious to need a particular detail, I think it more than probable I shall have the honor of paying my respects to you at Paris on my way, as hinted in my last letter from Bourdeaux. I have once more to thank you for a Lesson. It was contained in your  letter from that place. You wrote as if you had not noticed the disagreable parts of my Letter. I should learn a great deal of prudence if it was possible for me to be near you for any length of time.—Mr. Carmichael will inform you that our unfortunate Countrymen were well at Algiers on the 12th. inst. tho’ the pest rages there to a great degree, it has already carryed off near 20,000 in and about the Capital. The algerines have taken 2 (certain) some say 4. Spanish vessels, condemned and sold them and sent their Crews into Slavery. The ostensible reason for this is, that they had not the proper passes. It produces no small sensation here, and its consequences are expected to be serious unless ample satisfaction is made. The Neapolitan and Portuguese Ministers are retired from Algiers without concluding a peace, and matters seem to be again getting afloat for more blows and further negotiation, but a few weeks will fully decide this point. You have such regular information and so good from Mr. Carmichael that it is superfluous for me to say any thing about the Death of Galvez the late Minister of the Indies, or the expected changes which are looked for in the administration of the affairs of that Country So. A[merica]. A packet has arrived at Corunna from New York with dispatches to Government as late as the 18th. of May. The Commercial convention were to meet on the 21st. and Congress have once more in contemplation to return to Philadelphia. Colo. Franks had arrived and the Letters which you sent me to Bath the last autumn were safely deliverd by the Gentleman to whom I entrusted them. You express a wish in your last to Mr. Carmichael that you had met me at Bourdeaux &c &c. I should have waited your arrival if my situation there had not been rendered painful by the Circumstance that took place on the day of my arrival. Mr. Short will in a few words inform you of my ostensible object at the court of Lisbon and Mr. Jay say’s 562. 163. 449. 350. 92. 213. 479. 609. 57. 189. 547. 407. 407. 642. 186. 48. 449. 186. 72. 290. 136. 92. 368. 38. 582. 518. 48. 186. 149. 327. 48. 186. 92. 547. 324. 290. 82. 518. 72. 393. 525. 371. 407. 82. 570. 189. 339. 380. With my best respects to Mr. Short and the Marquis I am Dr. Sir Your obliged Humble Servt.

W. S. Smith

